t c memo united_states tax_court denise celeste mcmillan petitioner v commissioner of internal revenue respondent docket no filed date denise celeste mcmillan pro_se michael k park laura j mullin priscilla a parrett and vanessa m hoppe for respondent memorandum findings_of_fact and opinion holmes judge this is denise mcmillan’s sixth tax_court case in which the commissioner challenges deductions she claimed for a horse business her last horse died in and she has not replaced him but being horseless hasn’t stopped her from claiming deductions for a horse business on her return she reported that she had two businesses one for horse breeding showing which produced only expenses and one that sold it and database management services which produced income the commissioner disallowed all the deductions that she claimed for the horse business and disallowed deductions for legal fees and a home_office for her it business as well he also argues that ms mcmillan should’ve reported a dollar_figure settlement from her homeowners_association hoa as taxable_income she says the settlement was for pain and suffering and that her horse activity really was a trade_or_business i background findings_of_fact ms mcmillan is self-employed she describes herself as an administrator a corporate officer and director a software programmer a professionally schooled equestrian and an international level dressage competitor and trainer she conducts these activities from the living room of her one-bedroom apartment a horse breeding showing ms mcmillan has been involved with horses since the 1970s her experience is primarily in dressage a type of equestrian competition where a rider in a top hat and tail coat guides a horse through a series of precise movements ms mcmillan aptly compares it to skilled gymnastics during the 1980s and 1990s she owned several horses and participated in dressage competitions she gradually sold off her horses and by she had only one left--goldrush between and she bred goldrush five times each time charging a dollar_figure stud fee in goldrush developed an uneven step and had to stop competing ms mcmillan tried to rehabilitate him but without success she continued to try to breed him also without success in ms mcmillan sent goldrush to australia where she thought she’d have better luck although she hadn’t received a stud fee for goldrush since she hoped that in australia she could breed him twice a month and get a dollar_figure stud fee each time she used lines of credit to pay for his transportation and she told the people boarding him they could breed their mares to him in exchange for his upkeep but in date only a few months after arriving in australia goldrush died by the end of 2010--the tax_year at issue in this case--ms mcmillan still had not bought another horse she says however that this doesn’t mean she is out of the horse business according to her her business model is to find a talented horse with potential for the right price train the horse to international level and then sell the horse at a profit to find a horse she says she let it be known by word of mouth that she was in the market for a suitable international level dressage horse prospect and occasionally people would tell her about available horses as part of her search she visited private training barns networked with business contacts and reviewed video tapes of horses for sale in she also attended--but did not participate in--five dressage competitions she also went regularly to a local barn her term for a professional dressage training facility at the barn she rode an acquaintance’s horse and gave some free riding lessons she also lunged about a dozen horses which is a form of pretraining where the horse runs around the trainer in a circle while attached to a long rope although lunging usually lasts only minutes ms mcmillan said she also prepared the horses for their exercise cooled them down afterward and washed them all this could take up to hours total--meaning that she spent about hours performing these tasks in her testimony on the compensation she earned for this was inconsistent she testified first that her rate for this work was dollar_figure an hour but then said she received only permission to store her horse tack and dressage clothes at the barn whether this was cash or barter income she did not report it although ms mcmillan’s involvement with horses spans five decades she’s had only three profitable years--none after to her however was the turning point in that year she testified against a former business partner in an animal-cruelty case and tried to stop him from keeping a horse she’d sold she says that as a result of that testimony she lost all of her business within the dressage community the losses she’s reported from her horse activity are quite large here are her reported income and expenses for year total gross_income from horse activity expenses from horse activity net_profit_or_loss from horse activity dollar_figure -0- -0- -0- -0- -0- -0- dollar_figure big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number b it and database management services fortunately for ms mcmillan horse breeding showing is not her only source_of_income starting in she did database software programming for a direct marketer called tony hoffman productions she first worked in that company’s office but in she convinced her boss to let her work from home in she started doing similar work for a company called q x telecom also working from home in she worked hours a day for q x telecom but her schedule was irregular and those hours were spread throughout the day in q x telecom paid her dollar_figure and reported it on a form 1099-misc miscellaneous income the record shows that she’s earned around dollar_figure a year from her it work since at least c home_office ms mcmillan had seven computers all of which she kept along a single wall of her roughly 800-square-foot one-bedroom apartment’s living room she used one computer for her it job one for her horse-related activity one to administer her website one to watch horse dvds two as backups and one as a file server although the living room took up about half of her apartment ms mcmillan said she never used it for anything but work in addition to her it work she says she conducted every aspect of her dressage horse business from that office except grooming saddling and riding she testified that in all of she never entertained at home she also claims that she ate all of her meals in her kitchen’s dining area kept her television and stereo in her bedroom and kept most of her books in a walk-in closet d lawsuits but ms mcmillan also worked on something else in her living room-- lawsuits she’s been involved in several including some small-claims cases and a suit against movers she used in one of these cases began in when she filed a complaint against her hoa for breach of covenants breach of fiduciary duty and nuisance she said the hoa had ignored her frequent complaints of off-leash dogs barking fighting biting and defecating throughout the association’s common areas the presence of mold in her bathroom growing between the tiles themselves and between the wall and the tub rim and severe noise intrusion stemming from alleged improper structural construction and or repairs thereof the case information sheet she filed at the start of the case had a space for her to l ist all general and specific damages claimed including but not limited to medical expense past and future loss of earnings property damages and any other specific monetary damages that apply in your particular case but she left it blank she went through several attorneys and even sued her first attorneys for malpractice after they--in her words-- attempt ed to settle her lawsuit without her permission those attorneys ended up filing a lien in an attempt to collect unpaid fees and while that case was ongoing the ventura county district attorney’s office prosecuted her for misdemeanor violations of california’s peeping-tom statute according to a letter from one of her attorneys the charges arose from her attempt to gather sound samples from the unit above her at a time when the unit was unoccupied and was being remodeled by numerous workmen the hoa settled in date for dollar_figure much of it went to pay ms mcmillan’s new attorney and satisfy the old attorneys’ lien the named defendant was shadow ridge at oak park homeowners_association and in the settlement ms mcmillan agreed to take down a website she had made called www bewareofshadowridge com that used the names of the hoa’s president and board members the settlement documents describe the case as a dispute over alleged nuisances claims of emotional distress libel slander invasion of privacy and construction defect at trial however ms mcmillan claimed that either the mold or the stress had made her nauseous that she’d developed a rash and that in she spent around dollar_figure to stay in a hotel rather than remain in her apartment in she’d seen a psychiatrist whose name she remembered at trial but she couldn’t remember the name of a general practitioner who she says prescribed rash cream for her around the same time neither could she remember the name of a doctor she said her attorneys planned to call as an expert witness though she did remember the names of her mold construction-defect and noise experts ms mcmillan’s litigation experience also includes five previous cases in the tax_court she and the commissioner settled three of those cases but the other two went to trial with one going to appeal and then to the supreme court see mcmillan v commissioner mcmillan ii tcmemo_2015_109 finding no trade_or_business in horse activity in which petitioner’s one horse had died mcmillan v commissioner mcmillan i tcmemo_2013_40 finding no trade_or_business in horse activity in which petitioner’s one horse had neither been bred nor competed in eight years aff’d 697_fedappx_489 9th cir cert_denied 138_sct_1010 ii tax_return ms mcmillan prepared her tax_return herself she didn’t report the dollar_figure from her settlement of the hoa suit at trial she characterized it as an award for pain and suffering and said that she’d learned in that such awards aren’t taxable after she had settled a different lawsuit she also said that a cpa she’d used in the 1990s told her that the exclusion is now more narrowly defined and is appropriate only when someone is physically ill she did not ask any of her attorneys about it she included two schedules c with her return one for horse breeding showing and one for it and database management services on her schedule c for horse breeding showing she reported zero income and the following expenses for a total loss of dollar_figure expense car and truck interest other rent other business property other total loss amount dollar_figure big_number big_number the car and truck expenses are for miles driven the other expenses are for magazines and subscriptions ms mcmillan didn’t explain on her return or at trial what the interest was for we don’t know what the other business property was on her schedule c for the it and database management business ms mcmillan also claimed deductions for home-office expenses these totaled dollar_figure and consisted of dollar_figure in depreciation plus half of the following expenses expense insurance utilities other expenses amount dollar_figure big_number big_number during the trial arising from her tax_year she argued that the dollar_figure in interest she deducted on her horse-related schedule c for that year was for money she borrowed in to send goldrush to australia the transcript of that trial is in the record here--ms mcmillan proffered it and although the commissioner initially objected to it he later withdrew his objection the record is silent however regarding the origin of the dollar_figure interest_expense on ms mcmillan’ sec_2010 horse breeding showing schedule c we will not just assume that it also was related to moving goldrush to australia in any event ms mcmillan introduced no evidence at all that she actually paid that amount in interest in the record doesn’t tell us what the other expenses were or whether they were actually paid ms mcmillan deducted half these expenses because she claimed she used half her apartment as a home_office she also deducted dollar_figure for legal and professional services which included amounts she paid to both the attorney representing her in her suit against her hoa and the attorney who defended her against the misdemeanor charges iii petition and trial the commissioner issued ms mcmillan a notice_of_deficiency that disallowed deductions for legal and professional services and for business use of her home--deductions she’d taken on her schedule c for her it and database management services the notice also asserted a sec_6662 a penalty on the alternate grounds of negligence or disregard of rules or regulations a substantial_understatement_of_income_tax and a substantial-valuation misstatement ms mcmillan timely filed a petition and in his answer the commissioner raised two new issues--that ms mcmillan was not entitled to any deductions for her horseless horse breeding showing business and that the dollar_figure she’d received in the hoa settlement was taxable he also asserted an increased sec_6662 all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure unless we say otherwise penalty on these deficiencies although only on the grounds of negligence or disregard of rules or regulations we tried the case in los angeles at trial the commissioner didn’t introduce any evidence that he’d complied with sec_6751 even though he’d asserted penalties see graev v commissioner 149_tc_485 ndollar_figure citing 851_f3d_190 2d cir aff’g in part rev’g in part t c memo supplementing and overruling in part 147_tc_460 after trial progress slowed considerably when ms mcmillan moved to make corrections to the transcript some of her proposed corrections were for missing testimony others were for mistakes such as misspelling libel as liable and mane as main and still others were for misspelling proper names her list of proposed corrections contained commentary such as when she wrote should be ‘breeding ’ not ‘breading’ -- was spellcheck broken the commissioner didn’t object to ms mcmillan’s motion and the court adopted the commissioner lodged objections to several statements in the stipulation of facts and the first supplemental stipulation of facts as well as to many exhibits attached to those stipulations at trial we explained that the party who wanted an exhibit admitted over an objection was responsible for introducing it during testimony at which point we would rule on any objection that was renewed most such exhibits were not addressed at trial the exhibits that were admitted in their entirety are 1-j 4-j 5-j 6-j 16-j through 21-j 26-j 28-j through 30-j 43-j 46-j through 48-j 50-j through 56-j 58-j and 60-j we also admitted pages of exhibit 68-p many of ms mcmillan’s proposed corrections and ordered that a corrected transcript be filed ms mcmillan lived in california at all relevant times so absent a stipulation to the contrary this case is appealable to the ninth circuit see sec_7482 opinion there are five questions for us to answer should ms mcmillan have reported the hoa settlement proceeds as income can ms mcmillan deduct the expenses she listed on her schedule c for horse breeding showing can ms mcmillan deduct half the cost of her apartment as a home-office expense can ms mcmillan deduct on her schedule c for it and database management services the attorney’s fees she paid to prosecute her hoa suit and defend against the criminal case is ms mcmillan liable for a sec_6662 penalty we begin with some general points the first is the burden_of_proof taxpayers usually bear that burden in our court rule a 290_us_111 the commissioner bears the burden only for new matters increases in deficiencies or affirmative defenses that he raises in his answer rule a it’s therefore up to ms mcmillan to show that she’s entitled to the legal-fee and home-office deductions that the commissioner disallowed in the notice but it’s up to the commissioner to show that ms mcmillan can’t exclude her settlement proceeds or deduct her horse-related expenses because he raised those issues for the first time in his answer we also note that the outcomes of ms mcmillan’s prior audits and tax_court cases don’t affect this case each tax_year stands on its own and the commissioner doesn’t have to allow deductions now just because he didn’t disallow similar deductions in the past see eg 113_tc_158 this makes sense because facts that determine whether a deduction is proper can change from year to year for example a taxpayer might use a home_office exclusively for business in year which would make a deduction proper but might use the same office for both business and nonbusiness purposes in year which would mean no deduction see sec_280a c treating each tax_year separately also prevents deductions that were mistakenly allowed from becoming perennial windfalls to undeserving taxpayers see pekar t c pincite neither party has argued that collateral_estoppel applies to any issue in this case in her amended petition ms mcmillan said that the deductibility of her legal fees was judicially estopped by her settlement with the irs for her tax_year but that stipulated decision wasn’t a judicial determination--it was just an agreement between the parties see 345_us_502 and the fact that the commissioner settled doesn’t necessarily mean that he believed ms mcmillan’s position was correct he could’ve folded as a result of the litigation risks not the underlying facts see id settlement could be based on merits or collateral considerations inconsistent treatment over the years doesn’t itself mean something’s amiss and a stipulated decision doesn’t bind the court in a subsequent case about a different tax_year see id pincite see also rule e stipulation binding in present case only ms mcmillan cites 289_us_620 a case which did involve collateral_estoppel in that case the supreme court acknowledged that the scheme of the revenue acts is an imposition of tax for annual periods and the exaction for one year is distinct from that for any other but went on to say that this fact shouldn’t deprive the government and the taxpayer of relief from redundant litigation of the identical question of the statute’s application to the taxpayer’s status id pincite in that case the question was whether a corporation could amortize the original_issue_discount oid on specific bonds that predecessor corporations had issued in and id pincite in a case involving tax years and the fourth circuit had said it could but the commissioner nevertheless went on to disallow the amortization deduction for the same exact bonds for tax years id pincite the supreme court said that the subsequent cases were estopped because the facts with respect to the sale of bonds and the successive ownership were the same at the time of both trials id pincite in other words nothing about the issuance of the bonds in and had changed--or could have changed--between the case and the case unlike the question of how to treat a specific debt instrument’s oid whether legal fees paid during a single year are ordinary and necessary business_expenses depends on facts and circumstances specific to that year--it doesn’t matter whether different fees paid in different years were deductible or not as with our home-office example above it is entirely possible that the fees ms mcmillan paid in one year met the deductibility requirements but that the fees she paid in another did not--as we discuss below it depends on what exactly those fees were for so w md ry co doesn’t help ms mcmillan it also doesn’t hurt her--for the same reasons our opinions disallowing deductions for fees she paid in and mcmillan i at and allowing just of the deduction she claimed for mcmillan ii at are also irrelevant it’s not surprising that neither party asked us to rely on our opinions in ms mcmillan’s other two cases because each of those reached a different result-- possibly because the parties’ burdens were different in each compare mcmillan i at with mcmillan ii at in the case involving her and tax years ms mcmillan had the burden_of_proof on all issues and in addition to finding that legal fees related to her hoa suit weren’t deductible we held that her horse activity was not a trade_or_business and that interest on the loan she took out to send goldrush to australia wasn’t deductible mcmillan i at the commissioner had the burden_of_proof on every issue in the case involving her tax_year and he failed to challenge the assertion she made on her return that her apartment wa sec_50 office so we allowed her to deduct of her legal fees from the hoa suit mcmillan ii at there we also allowed ms mcmillan to deduct interest_expenses related to goldrush’ sec_5 ms mcmillan specifically said she wasn’t raising collateral_estoppel or res_judicata though she did argue that her prior returns and the commissioner’s treatment of them were relevant in that opinion we also held that goldrush’s death did not constitute a casualty_loss see mcmillan i at transportation because the commissioner didn’t show that her horse activity wasn’t a trade_or_business in when she took out the loan id at but we still found that her horse activity wasn’t a trade_or_business in 2009--though ms mcmillan was the commissioner’s only witness id at even if we had a reason to follow these cases we couldn’t rely on the inconsistent results ms mcmillan also complains that she gets audited a lot she doesn’t like how the audits are done and the commissioner sometimes allows and sometimes doesn’t allow her home-office attorney’s-fees and horse-business deductions but as we’ve explained it makes sense for different years to come out differently because the facts and circumstances that determine whether these types of deductions are appropriate are specific to individual tax years unless there’s substantial evidence of unconstitutional conduct by the commissioner--and we find none in the record here--we don’t look behind notices of deficiency see 62_tc_324 but see graev v commissioner t c pincite holmes j concurring that’s because tax_court proceedings are de novo reviews of the taxpayer’s tax_liability greenberg’s express inc t c pincite for example we didn’t look behind the notice_of_deficiency in greenberg’s express inc where the taxpayers complained that they were subjected to multiple audits only because of their affiliation with the gambino crime family we won’t look behind it here either this case stands on its own i settlement proceeds we’ll start with the one income issue in the case the commissioner says ms mcmillan should’ve reported as income the dollar_figure settlement of her hoa suit--after all gross_income is all income from whatever source derived sec_61 see also 348_us_426 ms mcmillan makes two arguments for why she didn’t have to she first argues that the dollar_figure was an award for pain and suffering even though the settlement documents don’t say so and second she didn’t actually receive all of the settlement money because some went to pay her current attorney and satisfy her prior attorneys’ lien we look at each a pain and suffering sec_104 excludes from gross_income damages received by suit or agreement on account of personal physical injuries or physical sickness to qualify for this exclusion a taxpayer must show that the damages were received on ‘account of personal injuries or sickness ’ commissioner v schleier u s quoting sec_104 see also green v commissioner tcmemo_2007_39 wl at aff’d in part remanded on other grounds 312_fedappx_929 9th cir allum v commissioner tcmemo_2005_177 wl at aff’d 231_fedappx_550 9th cir but emotional distress shall not be treated as a physical injury or physical sickness sec_104 flush language nor shall things like insomnia headaches or stomach problems that result from such distress see pettit v commissioner tcmemo_2008_87 wl at see also h_r conf rept no pincite ndollar_figure 1996_3_cb_741 to decide whether settlement proceeds qualify for this exclusion we look to the written terms of the settlement pettit wl at see also allum wl at in pettit wl at for example we found that an award for age discrimination was includable--even though the taxpayer told us he’d suffered from irritable bowel syndrome and headaches--because the settlement agreement neither contain ed language in schleier u s pincite the supreme court also said the underlying cause of action must be based upon tort or tort type rights but the commissioner has since removed that phrase from his regulations see 144_tc_51 indicating evidence of physical injuries or physical sickness nor made any allusion to compensation_for a physical injury or physical sickness the settlement document here says the dollar_figure was consideration for ms mcmillan’s dismissing her suit which it describes as being in connection with the construction maintenance upkeep enforcement of cc rs and conditions of ms mcmillan’s residence including alleged nuisances claims of emotional distress libel slander invasion of privacy and construction defect unlike the settlement in pettit it doesn’t apportion funds among different types of damages see id at but like the pettit settlement it also doesn’t contain language indicating that ms mcmillan presented any evidence of physical injuries or physical sickness nor does it make any allusion to compensation_for a physical injury or physical sickness see id at the settlement agreement therefore doesn’t show that any of the dollar_figure was paid on account of personal physical injuries or physical sickness see sec_104 even if the settlement agreement were ambiguous about what the dollar_figure was for we’d still find that the entire amount was includable if a settlement document isn’t clear we look to the intent of the payor based on all the facts and circumstances of the case including the complaint that was filed and the details surrounding the litigation allum wl at and general allegations of physical injury or physical sickness in a complaint are not enough--they have to be specific see id the settlement document here specifies that the hoa paid ms mcmillan to drop her suit and take down her website--that is it wasn’t compensating her for physical injuries or sickness and ms mcmillan’s pleadings made clear that she filed the suit because the hoa ignored her complaints about dogs mold and noise--not because she was injured or ill she even left the damages section of the case information sheet blank the only evidence in the record of this case that suggests the settlement was for physical injury is ms mcmillan’s own testimony and even then she said it could’ve resulted from stress--which would make it a symptom of emotional distress and mean that the settlement proceeds would still be includable in her income see pettit wl at and we don’t believe her testimony about these symptoms to begin with--although she could remember the name of her mold expert construction-defect expert and noise expert whom she’d planned to call if the hoa suit went to trial she couldn’t remember the name of either the doctor she said she would call or the doctor that she said had treated her the evidence we have about the hoa suit shows that no part of the settlement proceeds was paid on account of personal physical injuries or physical sickness see sec_104 those proceeds are therefore not excluable under sec_104 b attorney’s fees this brings us to ms mcmillan’s argument that the dollar_figure wasn’t income to her because it went to pay her attorneys the applicable rule here is simple-- when settlement proceeds are income so is whatever portion of them goes to attorney’s fees 543_us_426 that’s true even if what the attorney gets is a contingency fee or money awarded by a fee-shifting provision see sinyard f 3d pincite green wl wl518908 at in banks u s pincite the supreme court pointed out that the alternative--allowing successful plaintiffs to exclude from their income amounts they paid in attorneys’ fees--would permit anticipatory assignments of potential income something courts have long forbidden the court also rejected the argument that a plaintiff and his attorney were joint venturers seeking income together instead finding that they were principal and agent id pincite it explained that because an attorney is an agent who is dutybound to act only in the but attorneys’ fees might be deductible see eg banks u s pincite 268_f3d_756 9th cir aff’g tcmemo_1998_364 interests of the principal it is appropriate to treat the full amount of a recovery as income to the principal id pincite because the dollar_figure settlement ms mcmillan received from her hoa was income to her it doesn’t matter if part or all of it went to pay her attorneys--she had to report it all we therefore find for the commissioner on this issue ii horse breeding showing with income out of the way we can corral the deduction questions the first is ms mcmillan’s claimed dollar_figure loss on her horse breeding showing schedule c on that schedule she reported no income and deducted the following expenses dollar_figure for mileage dollar_figure for magazines and subscriptions dollar_figure in interest and dollar_figure for renting or leasing other business property in his answer the commissioner said she wasn’t entitled to these deductions because her horse breeding showing activity wasn’t a trade_or_business taxpayers can deduct the ordinary and necessary expenses of carrying_on_a_trade_or_business sec_162 whether an activity is a trade_or_business depends on the facts and circumstances but three factors have to be present the taxpayer we also note that the record doesn’t show exactly how much of the settlement went to attorney’s fees or to satisfy the lien ms mcmillan says in her brief that dollar_figure went to the person who was her attorney at the end of the suit that dollar_figure went to satisfy the lien and that prior years’ expenses made the lawsuit a net_loss to her but those facts aren’t in evidence must be regularly and actively involved in the activity the activity must have begun and the taxpayer must intend to make a profit see 480_us_23 mcmanus v commissioner tcmemo_1987_457 tax ct memo lexi sec_454 at aff’d without published opinion 865_f2d_255 4th cir a regular and active for an activity to be a trade_or_business the taxpayer has to regularly and actively be involved with it-- a sporadic activity a hobby or an amusement diversion does not qualify groetzinger u s pincite see also eg mcmanus tax ct memo lexi sec_454 at in groetzinger u s pincite for example the supreme court held that gambling was the trade_or_business of a taxpayer who for nearly an entire year went to a greyhound track six times a week and spent hours each week on gambling-related activities such as placing bets and studying racing forms in barker v commissioner tcmemo_2012_77 wl at however we found a taxpayer didn’t actively and regularly engage in the development of radio equipment for astronauts in a year when his only related activity was going to two conferences about mars ms mcmillan’s situation in was closer to barker than groetzinger we do believe that she at least contemplated a business--she credibly testified that during that year she let it be known by word of mouth that she was in the market for a horse we also believe that she talked to people about horses and watched videos of horses that were for sale we even believe that she watched five dressage competitions--but these are the sorts of things someone interested in getting into or as with ms mcmillan resuming a business might do the only thing we can quantify is the hours of lunging she did in exchange for the barter income she didn’t report we can also infer that she didn’t engage in her horse-related activity full-time because she also spent hours a day working for q x telecom as well as what must’ve been significant time on litigation the commissioner correctly calls this activity limited and points out that ms mcmillan didn’t call any witnesses to corroborate that she actually engaged in it that argument doesn’t help him though because he has the burden of showing that ms mcmillan wasn’t entitled to the deductions she’d listed on her horse breeding showing schedule c--meaning it was up to him to present evidence that ms mcmillan did not actively and regularly engage in her horse-related activity not up to her to show that she did ms mcmillan however loses because of her testimony she neither owned a horse nor participated in any dressage competitions in and this leads us to find it more_likely_than_not that she was not actively and regularly involved in horse breeding showing that year b actual commencement to be a trade_or_business an activity must also have actually commenced-- which means it has to have begun to function as a going concern and performed those activities for which it was organized 345_f2d_901 4th cir vacated and remanded on other grounds 382_us_68 accord heinbockel v commissioner tcmemo_2013_125 at mcmanus tax ct memo lexi sec_454 at deciding to start a business and spending money on it--even over a considerable length of time-- isn’t enough mcmanus tax ct memo lexi sec_454 at that’s because an active trade_or_business is more than initial research into or investigation of business potential heinbockel at see also 56_tc_895 cost of traveling to view and potentially purchase equipment for future business not deductible under sec_162 or sec_212 the cost of driving around looking for newspapers or radio stations to buy for example isn’t deductible 20_tc_511 an activity doesn’t have to be generating revenue yet to be actively and regularly engaged in see eg barker wl at but it does have to be up and running that’s why in heinbockel at we found that a taxpayer who said he was running a vineyard but hadn’t yet planted any grape vines wasn’t entitled to sec_162 deductions in mckelvey v commissioner tcmemo_2002_63 wl at aff’d 76_fedappx_806 9th cir we disallowed deductions by a taxpayer who bought land for a tree farm but didn’t yet farm any trees buying land and planning to develop it isn’t enough to make an activity a trade_or_business see christian v commissioner tcmemo_1995_12 wl at and neither is issuing stock signing contracts and buying components if actual manufacturing hasn’t yet begun see mcmanus tax ct memo lexi sec_454 at dollar_figure that ms mcmillan didn’t own breed or show any horses in makes it impossible for ms mcmillan to do what a horse breeding showing business does--breeding and showing horses the things ms mcmillan says she did-- talking about watching and thinking about horses and occasionally training other people’s horses--are at best initial research into a potential horse breeding showing business see dean t c pincite frank t c pincite the costs of many of these activities may however qualify as startup or pre-opening_expenses which become deductible over time only after the active trade_or_business commences heinbockel tcmemo_2013_125 at citing 93_tc_684 and sec_195 without a horse ms mcmillan was like the vineless vintner in heinbockel at the treeless tree farmer in mckelvey wl at the developmentless developer in christian wl at and the manufacturer who didn’t do any manufacturing in mcmanus tax ct memo lexi sec_454 at 26--she may have been getting ready to start or resume a business but that business hadn’t begun we believe ms mcmillan when she says that she’s been continuously involved with horses since the 1970s but her last horse died in at which point she hadn’t shown or bred him in a decade we therefore find that if her horse activity was ever a trade_or_business that trade_or_business ended before and in that year she was at most looking into starting anew ms mcmillan’s horse breeding showing business hadn’t actually commenced or resumed by the end of c profit_motive the third alternative ground for disallowance here is that an activity is a trade_or_business that qualifies for sec_162 deductions only if the taxpayer’s predominant primary or principal objective for engaging in it is to make an economic profit independent of tax savings see 4_f3d_709 9th cir aff’g tcmemo_1991_212 see also sec_183 c groetzinger u s pincite 86_tc_1326 a profit_motive is also required for sec_212 deductions which are for expenses_incurred in the production_of_income when there isn’t a trade_or_business see 776_f2d_1428 9th cir aff’g in part rev’g in part 81_tc_840 72_tc_28 see also sec_183 c a taxpayer’s profit expectation doesn’t have to be reasonable but it must be genuine see 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs the regulations tell us to consider objective standards taking into account all of the facts and circumstances when determining whether a taxpayer intended to make a profit sec_1_183-2 income_tax regs they also list nine factors for us to consider although n o one factor is determinative we can consider additional factors and we’re not supposed to simply compare the number of factors that suggest a profit_motive to the number of factors that don’t see sec_1_183-2 income_tax regs the seventh circuit says this is a goofy regulation and thinks we should take a more holistic approach to the question of whether a taxpayer intended to turn a profit 820_f3d_247 7th cir rev’g tcmemo_2014_74 it did so itself in an opinion that dealt with horse breeding see 811_f3d_890 7th cir this case is appealable to the ninth circuit though so we’ll consider all nine factors manner in which the activity is conducted the first factor tells us to look at how the taxpayer conducts the activity it says t he fact that the taxpayer carries on the activity in a businesslike manner may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs maintaining complete and accurate books_and_records having a business plan carrying on an activity in a manner substantially_similar to other activities of the same nature which are profitable and changing operating methods adopt ing new techniques or abandon ing unprofitable methods in a manner consistent with an intent to improve profitability show that a taxpayer conducted an activity in a businesslike manner see id a books_and_records complete and accurate books_and_records can suggest that an activity is conducted in a businesslike manner see id it’s not the act of keeping records that makes this true but instead the records’ helpfulness to a taxpayer in evaluating an activity’s performance cutting expenses and increasing profits see 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir ms mcmillan testified that she kept records using microsoft money but that movers she used in lost them and the hard drive where she kept electronic copies was accidentally erased the commissioner suggests we disbelieve this testimony especially because ms mcmillan was able to turn over some very old tax returns but even if we assume that ms mcmillan did keep these records they apparently didn’t enable her to avoid large sustained losses since at least and any profit since in light of this decades-long lack of improvement we find that the mere act of recordkeeping doesn’t suggest that ms mcmillan conducted her horse activity in a businesslike manner b business plans a business plan also suggests that an activity is conducted in a businesslike manner see phillips v commissioner tcmemo_1997_128 wl at sec_1_183-2 income_tax regs business plans don’t have to be in writing--we also consider unwritten plans evidenced by taxpayers’ actions see phillips wl at plan shown by building barn and tack shop and breeding and registering horses ms mcmillan testified that her business plan was to find a talented horse with potential for the right price train the horse to international level and then sell the horse at a profit at trial she testified about amounts she’d bought and sold horses for in the 1980s and early 1990s but the plan she described for lacked some important details--a budget for buying and boarding a horse a timeline for its training and sale and an estimate of expected_return on investment her actions in give no substance to her vague testimony--in that year the only steps she took toward purchasing training or selling a horse were sporadic word-of-mouth inquiries about available horses this lack of a coherent business plan also suggests an unbusinesslike manner c industry standards the fact that an activity is conducted in the same way that similar profitable activities are can also suggest a businesslike manner see sec_1_183-2 income_tax regs here the commissioner introduced no evidence of what a profitable horse breeding showing business would look like so there’s nothing for us to compare ms mcmillan’s activity to this factor favors ms mcmillan d adjusting approach changing operating methods adopt ing new techniques or abandon ing unprofitable methods in a manner consistent with an intent to improve profitability are also indications that a taxpayer conducted an activity in a businesslike manner see sec_1_183-2 income_tax regs ms mcmillan’s last profitable year was and the record shows that she’s sustained considerable losses every year since ms mcmillan’s decision to send goldrush to australia in seems like an attempted new approach to improve profitability but given her plan of charging a dollar_figure stud fee she would’ve had to breed goldrush over times just to cover the losses on the record the plan doesn’t seem realistic in light of the fact that she was able to breed him an average of only once a year back when he was competing the decades of losses ms mcmillan sustained and the infeasibility of her only attempt to increase profitability together suggest an unbusinesslike manner on balance we find that ms mcmillan did not conduct her horse activity in a businesslike manner this factor weighs against her expertise of taxpayer or advisers consulting with industry experts and studying accepted business practices when preparing for an activity can suggest a profit_motive see sec_1_183-2 income_tax regs the commissioner didn’t produce any evidence that ms mcmillan didn’t consult with any experts so this factor can’t favor him what about ms mcmillan’s own experience what’s relevant here is expertise she had in the horse business not just experience with horses see mckeever v commissioner tcmemo_2000_288 wl at ms mcmillan testified that she’s operated a horse business since the mid-1970s but by her own account she’s had only three profitable years--and none since we can’t find that someone who suffered over consecutive years of losses was an expert so we won’t find that ms mcmillan’s presumed reliance on her own experience counts in her favor this factor is neutral time and effort expended on the activity the fact that the taxpayer devotes much of his personal time and effort to carrying on an activity particularly if the activity does not have substantial personal or recreational aspects may indicate an intention to derive a profit sec_1_183-2 income_tax regs the commissioner says ms mcmillan didn’t spend a significant amount of time on horse breeding showing because the only related pursuits she reported were talking to people watching videos of horses for sale attending dressage competitions riding at the barn giving riding lessons and lunging horses but except for the lunging the record is silent about how much time she spent on these various pursuits we therefore can’t find that ms mcmillan’s time commitment was extensive what we do know is that many of these pursuits--including visiting the barn riding horses and attending dressage competitions--are recreational that’s especially true for ms mcmillan who has a genuine love of horses because we don’t know how much time ms mcmillan spent on her horse activity but we do know that the activity had substantial recreational aspects we find that this factor is neutral expectation that assets may appreciate an expectation that assets will appreciate can suggest a profit_motive see sec_1_183-2 income_tax regs ms mcmillan testified that she hoped to buy a horse and sell it for a profit but in she didn’t own one--or any other asset likely to appreciate the only horse-related property she owned was the tack and riding outfits she stored at the barn and we see no way she could’ve expected those to appreciate this factor weighs against finding a profit_motive success in similar activities the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he is engaged in the present activity for profit sec_1_183-2 income_tax regs the commissioner has shown that although ms mcmillan has been involved with horses for several decades she’s had very little financial success with them she’s had only three profitable years none since and has suffered over dollar_figure in losses since this factor weighs against finding a profit_motive history of income or losses long periods of losses following the initial startup phase can indicate the lack of a profit_motive see sec_1_182-2 income_tax regs see also golanty t c pincite by ms mcmillan hadn’t made a profit on her horse activity in over years her losses in the preceding years were considerable and she hadn’t reported any horse-related income whatsoever since this factor strongly suggests that ms mcmillan’s horse activity was not engaged in for profit amount of occasional profits if any occasional profits can show a profit_motive but the size and frequency of profits relative to losses are what matter most see sec_1_183-2 income_tax regs s ubstantial profit though only occasional is therefore a better indicator of a profit_motive than occasional small profit from an activity generating large losses and even the opportunity to make a substantial profit in a speculative venture can tip this factor in a taxpayer’s favor id ms mcmillan last turned a profit in and didn’t successfully show or breed a horse during the decade preceding the tax_year at issue without a horse in she had no way to make a profit in that year either rather than a highly speculative venture that occasionally makes large profits--which many horse-related businesses are-- ms mcmillan’s horse activity was a consistent source of predictable losses and in there was no indication that it could become otherwise this strongly suggests that ms mcmillan did not engage in her horse-related activities with the intent of making a profit financial status substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit sec_1_183-2 income_tax regs ms mcmillan earns a respectable income from her work as an it professional and has done so since at least her horse breeding showing expenses-- which she incurs in an activity with substantial recreational aspects--significantly reduce the taxable_portion of that income this factor weighs against finding a profit_motive elements of personal pleasure or recreation the presence of personal motives in carrying on of an activity may indicate that the activity is not engaged in for profit especially where there are recreational or personal elements involved sec_1_183-2 income_tax regs that doesn’t mean that a business becomes a hobby just because the taxpayer enjoys it-- as we’ve said suffering has never been made a prerequisite to deductibility 59_tc_312 at the same time where the possibility for profit is small given all the other factors and the possibility for gratification is substantial it is clear that the latter possibility constitutes the primary motivation for the activity dodge v commissioner tcmemo_1998_89 wl at quoting burger v commissioner tcmemo_1985_523 aff’d 809_f2d_355 7th cir aff’d without published opinion 188_f3d_507 6th cir in the possibility of ms mcmillan profiting from her horse activity was nil but the gratification ms mcmillan received from training riding and caring for horses was clear and her decades of involvement with dressage is an unmistakable and important part of her identity no profit potential plus substantial personal satisfaction equals a heavy weight against our finding a profit_motive the goofy regulation’s nine factors lead us to the same conclusion that a more holistic approach would have ms mcmillan supported herself with her it work and engaged in horse breeding showing for personal reasons and did not expect to make a profit she therefore can’t use her horse-related expenditures to offset other income and even if she did genuinely intend to turn a profit at some point in she was at most in the initial phases of investigating potential opportunities and hadn’t actually commenced any horse breeding showing business this too would preclude her from deducting any expenses we therefore disallow any deductions for the expenses on her horse breeding showing schedule c iii it and database management services a home_office on her schedule c for it and database management services ms mcmillan deducted a total of dollar_figure for insurance utilities depreciation and other expenses related to her home_office which she claimed took up of her apartment the costs of a home_office that a taxpayer uses exclusively on a regular basis as the principal_place_of_business for any trade_or_business are deductible sec_280a see also 94_tc_348 heinbockel at but the exclusive use requirement makes sec_280a an all-or-nothing statute--if the taxpayer uses the home_office mostly for business but also uses it for any other reason there’s no deduction see hamacher t c pincite a taxpayer can however combine more than one trade_or_business to meet the exclusive use requirement if each trade_or_business also satisfies the rest of the test see id pincite we believe that ms mcmillan’s living room was her principal_place_of_business for her it and database management services but her own testimony shows that she also used it for other things the most obvious of these was her horse activity which we’ve found was not a trade_or_business in that alone defeats the sec_280a exclusive use requirement and means we can sustain the commissioner’s disallowance of ms mcmillan’s home-office deductions but even if her horse activity had been a trade_or_business in and her living room was its principal_place_of_business ms mcmillan still wouldn’t have met her burden of showing exclusive use she testified that in addition to conducting her it business and nearly every aspect of her dressage horse business from her home_office she also used it when working on her various lawsuits and for website administration--and in she had both a website related to her horse business and the site she agreed to take down as part of the hoa settlement even if her lawsuits and websites were somehow trades or businesses--and we find that they weren’t--she still couldn’t take the deduction if she used her living room for anything else and her testimony that she never used any part of it for anything other than business is simply impossible for us to believe we find it more_likely_than_not that she did at least sometimes use her living room as a living room and we deny her sec_280a deduction for that reason as well finally even if ms mcmillan had shown that she was entitled to deduct the cost of her living room she failed to substantiate it taxpayers who have the burden of proving entitlement to a deduction of any kind must have records that substantiate their expenses see sec_6001 sec_1_6001-1 income_tax regs if they don’t we can estimate some expenses but only if there’s enough evidence to support an estimate see 39_f2d_540 2d cir 85_tc_731 there are no records in evidence that show ms mcmillan actually incurred the costs she claimed for insurance utilities and other expenses or that would allow us to properly estimate such costs this lack of records also leads us to sustain the commissioner’s disallowance of ms mcmillan’s home_office_deductions b attorney’s fees again on her schedule c for the it and database management business ms mcmillan deducted the dollar_figure she paid attorneys to handle the hoa suit and defend her against criminal charges taxpayers can deduct the ordinary and necessary expenses of carrying_on_a_trade_or_business or otherwise producing income sec_162 sec_212 but not personal living or family_expenses sec a whether litigation costs are deductible business_expenses or nondeductible personal expenses depends on the origin and character of the claim with respect to which an expense was incurred 372_us_39 if the claim arose in connection with the taxpayer’s profit-seeking activities the fees are deductible id pincite if not then they aren’t deductible regardless of the consequences that might result to a taxpayer’s income-producing property from losing the case id the supreme court formulated this test in gilmore u s pincite where it found that the legal fees a husband incurred during his divorce trying to prevent his wife from taking his controlling interests in three car dealerships were personal because the origin of the wife’s claim was the marital relationship not an income-producing activity on brief ms mcmillan concedes that she can’t deduct the entire dollar_figure-- instead she says she’s entitled to deduct half of it because that’s what we allowed her to do in the case involving her tax_year see mcmillan ii at that holding resulted from the commissioner’s failure to show that the fees weren’t deductible or challenge ms mcmillan’s claim that of her apartment was a home_office id here however ms mcmillan has the burden and she can’t just rely on that prior decision in ms mcmillan’s suit against her hoa neither her complaint nor the settlement she signed mentions any interference with her work she neither sought nor received damages for lost earnings and she did not testify that she suffered any her claims--breach of fiduciary duty breach of covenants and nuisance--originated from her status as a homeowner and an hoa member not from her business activities see gilmore u s pincite the amounts she spent pursuing those claims therefore aren’t deductible we apply the gilmore test with regard to criminal cases too criminal- defense fees are deductible if the crime is directly connected to the taxpayer’s business hie holdings inc v commissioner tcmemo_2009_130 wl at citing 383_us_687 securities_dealer defending against securities fraud aff’d 521_fedappx_602 9th cir but not if the crime arose out of the shareholder’s activities and not out of the corporation’s profit-making activities id citing among other cases peters gamm west vincent inc v commissioner tcmemo_1996_186 securities firm defending against insider trading charges that didn’t originate in firm’s business the charges ms mcmillan faced resulted from her attempt to infiltrate the apartment above hers to collect evidence for the hoa suit which as we’ve found lacked any connection to her business such behavior was not required by or related to any business she was engaged in we therefore find that the fees ms mcmillan paid for her criminal defense were nondeductible personal expenses iv penalty the commissioner says ms mcmillan is liable for a sec_6662 penalty sec_6662 imposes a penalty on tax understatements that are substantial see sec_6662 d or that are due to negligence or disregard of rules and regulations see sec_6662 c but a taxpayer who had reasonable_cause for an underpayment and acted in good_faith is not liable for the penalty see sec_6664 sec_1_6664-4 income_tax regs when the taxpayer is an individual the commissioner always has the initial burden of production on penalties meaning he must present evidence that imposing the penalty is appropriate sec_7491 116_tc_438 he meets this initial burden for the substantial_understatement_penalty he asserted in his notice here because ms mcmillan’s deficiency is more than dollar_figure and more than of the tax she should’ve reported see sec_6662 he says he meets his initial burden on negligence too because he’s shown that ms mcmillan didn’t report the dollar_figure hoa settlement even though she knew how narrow the limitations on excludability were that the hoa suit and her criminal case obviously weren’t related to her it business that she deducted half the cost of her apartment even though she didn’t use her home_office exclusively for business and that her horse activity clearly was not a trade_or_business because she didn’t own a horse in and hadn’t shown or bred one in around a decade see sec_1_6662-3 income_tax regsdollar_figure we agree which brings us to the burden of persuasion for penalties determined in the notice_of_deficiency that burden is on the taxpayer--which means that once the commissioner presents prima facie evidence that a penalty is appropriate it’s up to the taxpayer to show reasonable_cause and good_faith see higbee t c pincite 66_tc_743 aff’d in part rev’d in part on other grounds 571_f2d_174 3d cir ms mcmillan doesn’t argue that she had reasonable_cause to deduct her legal fees and home-office expenses or that she did so in good faith--misunderstanding her burden with regard to the penalty determined in the notice she says only that the although he listed substantial_valuation_overstatement as a ground for the sec_6662 penalty in the notice he didn’t argue it on brief commissioner didn’t show that she didn’t act with reasonable_cause and good_faith she therefore hasn’t made any showing of reasonable_cause or good_faith and can’t use those defenses to escape the penalty related to her home-office and legal-fees deductions ms mcmillan’s argument is appropriate however with respect to the penalty the commissioner asserted for the first time in his answer--namely the portions related to ms mcmillan’s unreported settlement income and horse-activity deductions those are new matters so the commissioner has the burden of persuasion and must show that ms mcmillan didn’t have reasonable_cause act in good_faith or rely on substantial_authority see rule a sanderling inc t c pincite mcmillan ii at snyder v commissioner tcmemo_2006_92 wl at while cross-examining ms mcmillan the commissioner’s attorney established that she didn’t consult any of her attorneys about her return position she did however admit that she asked a cpa she’d retained in the 1990s whether the exclusion for pain and suffering awards was still in place and he told her that it’s now more narrowly defined and applies only when someone is physically ill rather than suggest reasonable reliance that might excuse a sec_6662 penalty see sec_6664 neonatology assocs p a v commissioner t c aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs this testimony shows that ms mcmillan knew that the exclusion she was relying on was limited that she had reason to question whether she qualified for it and that she didn’t follow up to make sure her position was reasonable it’s also another reason to question her testimony about her physical symptoms--of which there’s no contemporaneous evidence and the treatment for which she could not remember the commissioner therefore met his burden of showing that ms mcmillan did not reasonably rely in good_faith on professional advice and that she had neither reasonable_cause nor good_faith in failing to report her settlement with the hoa the evidence also shows that when ms mcmillan filed her return her horse activity hadn’t made a profit since and lacked any way to do so we therefore find that the commissioner also met his burden of showing that ms mcmillan lacked reasonable_cause or good_faith in claiming deductions for horse breeding showing but ms mcmillan will luck out after all another part of the commissioner’s burden of production on penalties is showing that they were personally approved in writing by the immediate supervisor of the individual making such determination see sec_6751 graev t c pincite ms mcmillan put the accuracy-related_penalty at issue in her pleadings and contested it on its merits in her briefs but the commissioner didn’t introduce any evidence of such approval at trial see 127_tc_200 aff’d 521_f3d_1289 10th cir so despite her substantial_understatement and negligence we don’t sustain any sec_6662 penalty against ms mcmillan for see ford v commissioner tcmemo_2018_8 at aff’d 751_fedappx_843 6th cir decision will be entered under rule
